
	
		III
		112th CONGRESS
		2d Session
		S. RES. 441
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Rockefeller (for
			 himself, Mrs. Hutchison,
			 Ms. Klobuchar, Mr. Pryor, and Mr.
			 Thune) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing support for the designation of
		  May 2012 as National Youth Traffic Safety Month.
	
	
		Whereas motor vehicle crashes are the leading cause of
			 death for youth in the United States;
		Whereas thousands of youth are injured or die each year in
			 motor vehicle crashes;
		Whereas on average, 11 youths die each day in motor
			 vehicle crashes;
		Whereas on average, May through August is the deadliest
			 period for youths on our nation's highways;
		Whereas on average, 8 of the top 10 deadliest days for
			 youths on our nation's highways were between May and August;
		Whereas events such as prom and graduation, and the summer
			 driving season, contribute to the risk of a motor vehicle crash due to an
			 increase in the amount of time youth spend on the road and in celebratory
			 activities;
		Whereas it is essential to teach our youths that driving
			 is a privilege and with that privilege comes risks and responsibilities;
		Whereas this education is essential to preventing risky
			 behaviors that can result in tragic crashes;
		Whereas the National Organizations For Youth Safety (NOYS)
			 established a national youth campaign and National Youth Traffic Safety Month
			 to draw attention to the increased rate of motor vehicle crashes involving
			 youth between May and August, to help enforce youth safe driving laws, and to
			 support youth and community education on youth traffic safety; and
		Whereas NOYS invites all youths, families, and communities
			 to participate in National Youth Traffic Safety Month:
		Now, therefore, be it
		
	
		That the Senate—
			(1)expresses support
			 for the designation of May 2012 as National Youth Traffic Safety
			 Month;
			(2)supports youth
			 traffic safety awareness; and
			(3)encourages people
			 across the United States to observe National Youth Traffic Safety Month with
			 appropriate programs, activities, and ceremonies.
			
